NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROMANA A. GARCIA,
C'laiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
2010-7117
Appea1 from the United States Court of Appea1S for
Veterans C1ai1nS in case no. 07-2625, Chief Judge Wil1ian1
P. Greene, Jr.
ORDER
Up0n review of this recently docketed appea1, it ap-
pears that R0mana A. Ga1'cia’S appeal was not timely
filed
On February 23, 2010, the United States Court of Ap-
peals for Veterans C1ain1s entered judgment in Garcia’s
case. The court received Garcia’s notice of appeal on Ju1y
16, 2010, 143 days after the date of judgment

GARCIA V. DVA 2
To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
Accordingly,
IT ls ORDERED THAT:
(1) Garcia is directed to show cause, within 45 days of
the date of filing of this order why this appeal should not
be dismissed as untimely The Secretary of Veterans
Affairs may also respond within that ti1ne.
(2) The briefing schedule is stayed
FoR THE CoURT
AUG 24 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Romana A. Garcia
Joseph A. Pixley, Esq. F"_Eo
u.s. count 0F APPEA1s FoR
319 Tl-le FEoEaAL c1Rcu\T
AUG 24 2010
.lAN HORBAL¥
CLERK